(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 SMITH v. BERRYHILL, ACTING COMMISSIONER OF
               SOCIAL SECURITY

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

     No. 17–1606.       Argued March 18, 2019—Decided May 28, 2019
The Social Security Act permits judicial review of “any final decision . . .
  after a hearing” by the Social Security Administration (SSA). 42
  U. S. C. §405(g). Claimants for, as relevant here, supplemental secu-
  rity income disability benefits under Title XVI of the Act must gener-
  ally proceed through a four-step administrative process in order to
  obtain federal-court review: (1) seek an initial determination of eligi-
  bility; (2) seek reconsideration of that determination; (3) request a
  hearing before an administrative law judge (ALJ); and (4) seek re-
  view of the ALJ’s decision by the SSA’s Appeals Council. See 20 CFR
  §416.1400. A request for Appeals Council review generally must be
  made within 60 days of receiving the ALJ’s ruling, §416.1468; if the
  claimant misses the deadline and cannot show good cause for doing
  so, the Appeals Council dismisses the request, §416.1471.
     Petitioner Ricky Lee Smith’s claim for disability benefits under
  Title XVI was denied at the initial-determination stage, upon recon-
  sideration, and on the merits after a hearing before an ALJ. The Ap-
  peals Council later dismissed Smith’s request for review as untimely.
  Smith sought judicial review of the dismissal in a Federal District
  Court, which held that it lacked jurisdiction to hear the suit. The
  Sixth Circuit affirmed, maintaining that the Appeals Council’s dis-
  missal of an untimely petition is not a “final decision” subject to fed-
  eral-court review.
Held: An Appeals Council dismissal on timeliness grounds after a
 claimant has had an ALJ hearing on the merits qualifies as a “final
 decision . . . made after a hearing” for purposes of allowing judicial
 review under §405(g). Pp. 5–16.
    (a) The statute’s text supports this reading. In the first clause
2                         SMITH v. BERRYHILL

                                  Syllabus

    (“any final decision”), the phrase “final decision” clearly denotes some
    kind of terminal event, and Congress’ use of “any” suggests an intent
    to use that term “expansive[ly],” Ali v. Federal Bureau of Prisons, 552
    U. S. 214, 218–219. The Appeals Council’s dismissal of Smith’s claim
    fits that language: The SSA’s regulations make it the final stage of
    review. See 20 CFR §416.1472. As for the second clause (“made after
    a hearing”), Smith obtained the kind of hearing that §405(g) most
    naturally suggests: an ALJ hearing on the merits. This case differs
    from Califano v. Sanders, 430 U. S. 99, where the Court found that
    the SSA’s denial of a claimant’s petition to reopen a prior denial of
    his claim for benefits—a second look that the agency had made avail-
    able to claimants as a matter of grace—was not a final decision under
    §405(g). Here, by contrast, the SSA’s “final decision” is much more
    closely tethered to the relevant “hearing.” A primary application for
    benefits may not be denied without an ALJ hearing (if requested),
    §405(b)(1), and a claimant’s access to this first bite at the apple is a
    matter of legislative right rather than agency grace. There is also no
    danger here of thwarting Congress’ own deadline, where the only po-
    tential untimeliness concerns Smith’s request for Appeals Council re-
    view, not his request for judicial review following the agency’s ulti-
    mate determination. Pp. 6–9.
       (b) The statutory context also weighs in Smith’s favor. Appeals
    from SSA determinations are, by their nature, appeals from the ac-
    tion of a federal agency. In the separate administrative-law context
    of Administrative Procedure Act (APA) review, an action is “final” if
    it both (1) “mark[s] the ‘consummation’ of the agency’s decisionmak-
    ing process” and (2) is “one by which ‘rights or obligations have been
    determined,’ or from which ‘legal consequences will flow.’ ” Bennett v.
    Spear, 520 U. S. 154, 177–178. Both conditions are satisfied when a
    Social Security claimant has reached the final step of the SSA’s four-
    step process and has had his request for review dismissed as untime-
    ly. While the administrative-exhaustion requirement “should be ap-
    plied with regard for the particular administrative scheme at issue,”
    Weinberger v. Salfi, 422 U. S. 749, 765, the differences between the
    two Acts here suggest that Congress wanted more oversight by the
    courts rather than less under §405(g) and that “Congress designed
    [the statute as a whole] to be ‘unusually protective’ of claimants,”
    Bowen v. City of New York, 476 U. S. 467, 480. SSA is also a massive
    enterprise and mistakes will occur; Congress did not suggest that it
    intended for this claimant-protective statute to leave a claimant with
    no recourse to the courts if a mistake does happen. Pp. 9–10.
       (c) Smith’s entitlement to judicial review is confirmed by “the
    strong presumption that Congress intends judicial review of adminis-
    trative action.” Bowen v. Michigan Academy of Family Physicians,
                      Cite as: 587 U. S. ____ (2019)                      3

                                 Syllabus

  476 U. S. 667, 670. The heavy burden for rebutting this presumption
  is not met here. Congress left it to the SSA to define the procedures
  that claimants like Smith must first pass through, but it has not sug-
  gested that it intended for the SSA to be the unreviewable arbiter of
  whether claimants have complied with those procedures. Pp. 10–11.
     (d) The arguments of amicus in support of the judgment do not
  alter this conclusion. Amicus first argues that the phrase “final deci-
  sion . . . made after a hearing” refers to a conclusive disposition, after
  exhaustion, of a benefits claim on the merits. However, this Court’s
  precedents do not support that reading; the Appeals Council’s dismis-
  sal is not merely collateral but an end to a proceeding in which a sub-
  stantial factual record has already been developed and on which con-
  siderable resources have already been expended; and Smith’s case is
  distinct from Sanders. Amicus also claims that permitting greater
  judicial review could risk a flood of litigation, given the large volume
  of claims handled by the SSA, but that result is unlikely, because the
  number of Appeals Council untimeliness dismissals is comparatively
  small, and because data from the Eleventh Circuit, which follows the
  interpretation adopted here, do not bear out amicus’ warning. Third,
  amicus flags related contexts that could be informed by this ruling,
  but those issues are not before the Court. Finally, amicus argues
  that §405(g) is ambiguous and that the SSA’s longstanding interpre-
  tation of its meaning—prior to a change of position in this case—is
  entitled to deference under Chevron U. S. A. Inc. v. Natural Re-
  sources Defense Council, Inc., 467 U. S. 837, but this is not the kind of
  question on which courts defer to agencies. Pp. 11–14.
     (e) A reviewing court that disagrees with the procedural ground for
  the Appeals Council dismissal should in the ordinary case remand
  the case to allow the agency to address substantive issues in the first
  place. While there would be jurisdiction for a court to reach the mer-
  its, this general rule comports with fundamental administrative-law
  principles and is confirmed by the Court’s cases discussing exhaus-
  tion in the Social Security context, see City of New York, 476 U. S., at
  485. Pp. 14–16.
880 F. 3d 813, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion for a unanimous Court.
                        Cite as: 587 U. S. ____ (2019)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 17–1606
                                   _________________


    RICKY LEE SMITH, PETITIONER v. NANCY A.
       BERRYHILL, ACTING COMMISSIONER
             OF SOCIAL SECURITY
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                                 [May 28, 2019]

   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   The Social Security Act allows for judicial review of “any
final decision . . . made after a hearing” by the Social
Security Administration (SSA). 42 U. S. C. §405(g). Peti-
tioner Ricky Lee Smith was denied Social Security bene-
fits after a hearing by an administrative law judge (ALJ)
and later had his appeal from that denial dismissed as
untimely by the SSA’s Appeals Council—the agency’s final
decisionmaker. This case asks whether the Appeals Coun-
cil’s dismissal of Smith’s claim is a “final decision . . . made
after a hearing” so as to allow judicial review under
§405(g). We hold that it is.
                             I
                             A
  Congress enacted the Social Security Act in 1935, re-
sponding to the crisis of the Great Depression. 49 Stat.
620; F. Bloch, Social Security Law and Practice 13 (2012).
In its early days, the program was administered by a body
called the Social Security Board; that role has since passed
2                      SMITH v. BERRYHILL

                        Opinion of the Court

on to the Board’s successor, the SSA.1
    In 1939, Congress amended the Act, adding various
provisions that—subject to changes not at issue here—
continue to govern cases like this one. See Social Security
Act Amendments of 1939, ch. 666, 53 Stat. 1360. First,
Congress gave the agency “full power and authority to
make rules and regulations and to establish procedures
. . . necessary or appropriate to carry out” the Act.
§405(a). Second, Congress directed the agency “to make
findings of fac[t] and decisions as to the rights of any
individual applying for a payment” and to provide all
eligible claimants—that is, people seeking benefits—with
an “opportunity for a hearing with respect to such deci-
sion[s].” §405(b)(1). Third, and most centrally, Congress
provided for judicial review of “any final decision of the
[agency] made after a hearing.” §405(g). At the same
time, Congress made clear that review would be available
only “as herein provided”—that is, only under the terms of
§405(g). §405(h); see Heckler v. Ringer, 466 U. S. 602,
614–615 (1984).
    In 1940, the Social Security Board created the Appeals
Council, giving it responsibility for overseeing and review-
ing the decisions of the agency’s hearing officers (who,
today, are ALJs).2 Though the Appeals Council originally
had just three members, its ranks have since swelled to
include over 100 individuals serving as either judges or
officers.3 The Appeals Council remains a creature of
regulatory rather than statutory creation.
    Today, the Social Security Act provides disability bene-
——————
  1 See Koch & Koplow, The Fourth Bite at the Apple: A Study of the

Operation and Utility of the Social Security Administration’s Appeals
Council, 17 Fla. St. U. L. Rev. 199, 234–235 (1990) (Koch & Koplow).
  2 See id., at 235.
  3 SSA, Brief History and Current Information About the Appeals

Council, https://www.ssa.gov/appeals/about_ac.html (all Internet mate-
rials as last visited May 22, 2019).
                     Cite as: 587 U. S. ____ (2019)                     3

                          Opinion of the Court

fits under two programs, known by their statutory head-
ings as Title II and Title XVI. See §401 et seq. (Title II);
§1381 et seq. (Title XVI). Title II “provides old-age, survi-
vor, and disability benefits to insured individuals irrespec-
tive of financial need.” Bowen v. Galbreath, 485 U. S. 74,
75 (1988). Title XVI provides supplemental security in-
come benefits “to financially needy individuals who are
aged, blind, or disabled regardless of their insured status.”
Ibid. The regulations that govern the two programs are,
for today’s purposes, equivalent. See Sims v. Apfel, 530
U. S. 103, 107, n. 2 (2000).4 Likewise, §405(g) sets the
terms of judicial review for each. See §1383(c)(3).
   Modern-day claimants must generally proceed through
a four-step process before they can obtain review from a
federal court. First, the claimant must seek an initial
determination as to his eligibility. Second, the claimant
must seek reconsideration of the initial determination.
Third, the claimant must request a hearing, which is
conducted by an ALJ. Fourth, the claimant must seek
review of the ALJ’s decision by the Appeals Council. See
20 CFR §416.1400. If a claimant has proceeded through
all four steps on the merits, all agree, §405(g) entitles him
to judicial review in federal district court.5
   The tension in this case stems from the deadlines that
SSA regulations impose for seeking each successive stage
of review. A party who seeks Appeals Council review, as
relevant here, must file his request within 60 days of
receiving the ALJ’s ruling, unless he can show “good cause
for missing the deadline.” §416.1468.
   The Appeals Council’s review is discretionary: It may
deny even a timely request without issuing a decision. See
——————
   4 Because Smith seeks benefits under Title XVI, we cite to the regula-

tions that govern Title XVI, which are located at 20 CFR pt. 416 (2018).
The regulations that govern Title II are located at 20 CFR pt. 404.
   5 Of course, if the result at any of the four preceding stages is fully

favorable, there is generally no need to proceed further.
4                   SMITH v. BERRYHILL

                     Opinion of the Court

§416.1481. If a claimant misses the deadline and cannot
show good cause, however, the Appeals Council does not
deny the request but rather dismisses it. §416.1471.
Dismissals are “binding and not subject to further review”
by the SSA. §416.1472. The question here is whether a
dismissal for untimeliness, after the claimant has had an
ALJ hearing, is a “final decision . . . made after a hearing”
for purposes of allowing judicial review under §405(g).
                              B
   Petitioner Ricky Lee Smith applied for disability bene-
fits under Title XVI in 2012. Smith’s claim was denied at
the initial-determination stage and upon reconsideration.
Smith then requested an ALJ hearing, which the ALJ held
in February 2014 before issuing a decision denying
Smith’s claim on the merits in March 2014.
   The parties dispute what happened next. Smith’s attor-
ney says that he sent a letter requesting Appeals Council
review in April 2014, well within the 60-day deadline. The
SSA says that it has no record of receiving any such letter.
In late September 2014, Smith’s attorney sent a copy of
the letter that he assertedly had mailed in April. The
SSA, noting that it had no record of prior receipt, counted
the date of the request as the day that it received the copy.
The Appeals Council accordingly determined that Smith’s
submission was untimely, concluded that Smith lacked
good cause for missing the deadline, and dismissed
Smith’s request for review.
   Smith sought judicial review of that dismissal in the
U. S. District Court for the Eastern District of Kentucky.
The District Court held that it lacked jurisdiction to hear
his suit. The U. S. Court of Appeals for the Sixth Circuit
affirmed, maintaining that “an Appeals Council decision to
refrain from considering an untimely petition for review is
not a ‘final decision’ subject to judicial review in federal
court.’ ” Smith v. Commissioner of Social Security, 880
                    Cite as: 587 U. S. ____ (2019)                   5

                         Opinion of the Court

F. 3d 813, 814 (2018).
   Smith petitioned this Court for certiorari. Responding
to Smith’s petition, the Government stated that while the
Sixth Circuit’s decision accorded with the SSA’s longstand-
ing position, the Government had “reexamined the ques-
tion and concluded that its prior position was incorrect.”
Brief for Respondent on Pet. for Cert. 15.
   We granted certiorari to resolve a conflict among the
Courts of Appeals. 586 U. S. ___ (2018).6 Because the
Government agrees with Smith that the Appeals Council’s
dismissal meets §405(g)’s terms, we appointed Deepak
Gupta as amicus curiae to defend the judgment below.
586 U. S. ___ (2018). He has ably discharged his duties.
                             II
   Section 405(g), as noted above, provides for judicial
review of “any final decision . . . made after a hearing.”
This provision, the Court has explained, contains two
separate elements: first, a “jurisdictional” requirement
that claims be presented to the agency, and second, a
“waivable . . . requirement that the administrative reme-
dies prescribed by the Secretary be exhausted.” Mathews
v. Eldridge, 424 U. S. 319, 328 (1976). This case involves
the latter, nonjurisdictional element of administrative
exhaustion. While §405(g) delegates to the SSA the au-
thority to dictate which steps are generally required, see
Sims, 530 U. S., at 106, exhaustion of those steps may not
——————
  6 Seven Courts of Appeals have held that there is no judicial review

under these circumstances, while two have held that there is. Compare
Brandtner v. Department of Health & Human Servs., 150 F. 3d 1306,
1307 (CA10 1998); Bacon v. Sullivan, 969 F. 2d 1517, 1520 (CA3 1992);
Matlock v. Sullivan, 908 F. 2d 492, 494 (CA9 1990); Harper v. Bowen,
813 F. 2d 737, 743 (CA5 1987); Adams v. Heckler, 799 F. 2d 131, 133
(CA4 1986); Smith v. Heckler, 761 F. 2d 516, 518 (CA8 1985); Dietsch v.
Schweiker, 700 F. 2d 865, 867 (CA2 1983), with Casey v. Berryhill, 853
F. 3d 322, 326 (CA7 2017); Bloodsworth v. Heckler, 703 F. 2d 1233,
1239 (CA11 1983).
6                       SMITH v. BERRYHILL

                          Opinion of the Court

only be waived by the agency, see Weinberger v. Salfi, 422
U. S. 749, 767 (1975), but also excused by the courts, see
Bowen v. City of New York, 476 U. S. 467, 484 (1986);
Eldridge, 424 U. S., at 330.7
   The question here is whether a dismissal by the Appeals
Council on timeliness grounds after a claimant has re-
ceived an ALJ hearing on the merits qualifies as a “final
decision . . . made after a hearing” for purposes of allowing
judicial review under §405(g). In light of the text, the
context, and the presumption in favor of the reviewability
of agency action, we conclude that it does.
                              A
   We begin with the text. Taking the first clause (“any
final decision”) first, we note that the phrase “final deci-
sion” clearly denotes some kind of terminal event,8 and
Congress’ use of the word “any” suggests an intent to use
that term “expansive[ly],” see Ali v. Federal Bureau of
Prisons, 552 U. S. 214, 218–219 (2008). The Appeals
Council’s dismissal of Smith’s claim fits that language:
Under the SSA’s own regulations, it was the final stage of
——————
   7 While Califano v. Sanders, 430 U. S. 99 (1977), can be read to cabin

Eldridge and Salfi to only constitutional claims, the Court’s subsequent
decision in City of New York demonstrates that this understanding of
§405(g) can extend to cases lacking Eldridge’s and Salfi’s constitutional
character. See City of New York, 476 U. S., at 474–475, and n. 5, 482–
484; see also City of New York v. Heckler, 578 F. Supp. 1109, 1124–1125
(EDNY 1984) (ruling that the agency’s actions violated the Social
Security Act and its own regulations and thus declining to reach the
plaintiffs’ constitutional argument).
   8 See 5 Oxford English Dictionary 920 (2d ed. 1989) (Final: “Marking

the last stage of a process; leaving nothing to be looked for or expected;
ultimate”); 4 Oxford English Dictionary 222 (1933) (same); see also
Webster’s New World College Dictionary 542 (5th ed. 2016) (Final:
“leaving no further chance for action, discussion, or change; deciding;
conclusive”); Merriam-Webster’s Collegiate Dictionary 469 (11th ed.
2011) (Final: “coming at the end: being the last in a series, process, or
progress”).
                     Cite as: 587 U. S. ____ (2019)                     7

                          Opinion of the Court

review. See 20 CFR §416.1472.
  Turning to the second clause (“made after a hearing”),
we note that this phrase has been the subject of some
confusion over the years. On the one hand, the statute
elsewhere repeatedly uses the word “hearing” to signify an
ALJ hearing,9 which suggests that, in the ordinary case,
the phrase here too denotes an ALJ hearing. See, e.g.,
IBP, Inc. v. Alvarez, 546 U. S. 21, 34 (2005) (noting “the
normal rule of statutory interpretation that identical
words used in different parts of the same statute are
generally presumed to have the same meaning”). On the
other hand, the Court’s precedents make clear that an
ALJ hearing is not an ironclad prerequisite for judicial
review. See, e.g., City of New York, 476 U. S., at 484 (em-
phasizing the Court’s “ ‘intensely practical’ ” approach to
the applicability of the exhaustion requirement and disap-
proving “mechanical application” of a set of factors).
  There is no need today to give §405(g) a definition for all
seasons, because, in any event, this is a mine-run case and
Smith obtained the kind of hearing that §405(g) most
naturally suggests: an ALJ hearing on the merits.10 In
other words, even giving §405(g) a relatively strict read-
——————
   9 See 42 U. S. C. §405(b)(1) (entitling claimants to a hearing on the

merits); §405(b)(2) (discussing “reconsideration” of certain findings
“before any hearing under paragraph (1) on the issue of such entitle-
ment”); §405(g) (discussing factual findings and evidence resulting from
such a “hearing”); §405(h) (discussing binding effect of decision “after a
hearing”); see also §§1383(c)(1)(A), (3) (similar).
   10 We note as well that the “hearing” referred to in §405(g) cannot be

a hearing before the Appeals Council. Congress provided for a hearing
in §405(b) and for judicial review “after a hearing” in §405(g) before the
Appeals Council even existed. See supra, at 2. Moreover, the Appeals
Council makes many decisions without a hearing—e.g., denying a
petition for review without giving reasons—that are nevertheless
plainly reviewable. See 20 CFR §§ 416.1400(a)(5), 416.1467, 416.1481.
Accordingly, the fact that there was no Appeals Council hearing—much
like the fact that there was no reasoned Appeals Council decision on
the merits—does not bar review.
8                       SMITH v. BERRYHILL

                          Opinion of the Court

ing, Smith appears to satisfy its terms.11
   Smith cannot, however, satisfy §405(g)’s “after a hear-
ing” requirement as a matter of mere chronology.12 In
Califano v. Sanders, 430 U. S. 99 (1977), the Court consid-
ered whether the SSA’s denial of a claimant’s petition to
reopen a prior denial of his claim for benefits qualified as a
final decision under §405(g). Id., at 102–103, 107–109.
The Court concluded that it did not, reasoning that a
petition to reopen was a matter of agency grace that could
be denied without a hearing altogether and that allowing
judicial review would thwart Congress’ own deadline for
seeking such review. See id., at 108–109. That the SSA’s
denial of the petition to reopen (1) was conclusive and (2)
postdated an ALJ hearing did not, alone, bring it within
the meaning of §405(g).
   Here, by contrast, the SSA’s “final decision” is much
more closely tethered to the relevant “hearing.” Unlike a
petition to reopen, a primary application for benefits may
not be denied without an ALJ hearing (assuming the
claimant timely requests one, as Smith did). §405(b)(1).
Moreover, the claimant’s access to this first bite at the
apple is indeed a matter of legislative right rather than
agency grace. See id., at 108. And, again unlike the
situation in Sanders, there is no danger here of thwarting
Congress’ own deadline, given that the only potential
untimeliness here concerns Smith’s request for Appeals
——————
    11 We
        return below to the possibility, suggested by amicus, that “final
decision . . . made after a hearing” could signify a final decision “on a
matter on which the Act requires a hearing.” Brief for Court-Appointed
Amicus Curiae 13; see infra, at 11–12. Here, we note only that while
Congress certainly could have written something like “final decision on
the merits . . . made after a hearing,” it did not.
  12 The alternative risks untenable breadth. The Battle of Yorktown

predates our ruling today, but no one would describe today’s opinion as
a “decision made after the Battle of Yorktown.” As we explain, how-
ever, the dismissal of Smith’s claim is tethered to Smith’s hearing in a
way that more distant events are not.
                     Cite as: 587 U. S. ____ (2019)                    9

                          Opinion of the Court

Council review—not his request for judicial review follow-
ing the agency’s ultimate determination.
                              B
   The statutory context weighs in Smith’s favor as well.
Appeals from SSA determinations are, by their nature,
appeals from the action of a federal agency, and in the
separate administrative-law context of the Administrative
Procedure Act (APA), an action is “final” if it both (1)
“mark[s] the ‘consummation’ of the agency’s decisionmak-
ing process” and (2) is “one by which ‘rights or obligations
have been determined,’ or from which ‘legal consequences
will flow.’ ” Bennett v. Spear, 520 U. S. 154, 177–178
(1997). Both conditions are satisfied when a Social Secu-
rity claimant has reached the fourth and final step of the
SSA’s four-step process and has had his request for review
dismissed as untimely. It is consistent to treat the Ap-
peals Council’s dismissal of Smith’s claim as a final deci-
sion as well.
   To be clear, “the doctrine of administrative exhaustion
should be applied with a regard for the particular admin-
istrative scheme at issue,” Salfi, 422 U. S., at 765, and we
leave this axiom undisturbed today. The Social Security
Act and the APA are different statutes, and courts must
remain sensitive to their differences. See, e.g., Sullivan v.
Hudson, 490 U. S. 877, 885 (1989) (observing that “[a]s
provisions for judicial review of agency action go, §405(g)
is somewhat unusual” in that its “detailed provisions . . .
suggest a degree of direct interaction between a federal
court and an administrative agency alien to” APA review).
But at least some of these differences suggest that Con-
gress wanted more oversight by the courts in this context
rather than less, see ibid.,13 and the statute as a whole is
——————
  13 The noteworthy counterpoint is §405(h), which withdraws federal-

court jurisdiction under 28 U. S. C. §§ 1331, 1346. While that provision
clearly serves “to route review through” §405(g), see Sanders, 430 U. S.,
10                      SMITH v. BERRYHILL

                         Opinion of the Court

one that “Congress designed to be ‘unusually protective’ of
claimants,” City of New York, 476 U. S., at 480.
   We note further that the SSA is a massive enterprise,14
and mistakes will occur. See Brief for National Organiza-
tion of Social Security Claimants’ Representatives as
Amicus Curiae 13 (collecting examples).15 The four steps
preceding judicial review, meanwhile, can drag on for
years.16 While mistakes by the agency may be admirably
rare, we do not presume that Congress intended for this
claimant-protective statute, see City of New York, 476
U. S., at 480, to leave a claimant without recourse to the
courts when such a mistake does occur—least of all when
the claimant may have already expended a significant
amount of likely limited resources in a lengthy proceeding.
                            C
  Smith’s entitlement to judicial review is confirmed by
“the strong presumption that Congress intends judicial
review of administrative action.” Bowen v. Michigan
Academy of Family Physicians, 476 U. S. 667, 670 (1986).
“That presumption,” of course, “is rebuttable: It fails when
a statute’s language or structure demonstrates that Con-
——————
at 103, n. 3; see also Heckler v. Ringer, 466 U. S. 602, 614–615 (1984),
that routing choice does not simultaneously constrict the route that
Congress did provide.
  14 For example, the agency receives roughly 2.5 million new disability

claims per year. See SSA, Annual Performance Report Fiscal Years
2017–2019, p. 32 (Feb. 12, 2018), https://www.ssa.gov/budget/FY19Files/
2019APR.pdf.
  15 See also Koch & Koplow 257 (noting that each Appeals Council

member “typically spends only ten to fifteen minutes reviewing an
average case” given “the pressures of the caseload”).
  16 See SSA, FY 2020 Congressional Justification 9 (Mar. 2019)

(estimating 2019 average processing time for the first three steps at
113 days, 105 days, and 515 days, respectively), https://www.
ssa.gov/budget/FY20Files/FY20-JEAC.pdf; Brief for National Organ-
ization of Social Security Claimants’ Representatives as Amicus
Curiae 11.
                     Cite as: 587 U. S. ____ (2019)                  11

                         Opinion of the Court

gress wanted an agency to police its own conduct.” Mach
Mining, LLC v. EEOC, 575 U. S. 480, ___–___ (2015) (slip
op., at 4–5). But the burden for rebutting it is “ ‘heavy,’ ”
id., at ___ (slip op., at 5), and that burden is not met here.
While Congress left it to the SSA to define the procedures
that claimants like Smith must first pass through, see
Sims, 530 U. S., at 106, Congress has not suggested that it
intended for the SSA to be the unreviewable arbiter of
whether claimants have complied with those procedures.
Where, as here, a claimant has received a claim-ending
timeliness determination from the agency’s last-in-line
decisionmaker after bringing his claim past the key proce-
dural post (a hearing) mentioned in §405(g), there has
been a “final decision . . . made after a hearing” under
§405(g).17
                            III
   Amicus’ arguments to the contrary have aided our con-
sideration of this case, but they have not dissuaded us
from concluding that the Appeals Council’s dismissal of
Smith’s claim satisfied §405(g).
   Amicus first argues that the phrase “final decision . . .
made after a hearing” refers to a conclusive disposition,
after exhaustion, of a benefits claim on the merits—that
is, on a basis for which the Social Security Act entitles a
claimant to a hearing. This reading follows, amicus ar-
gues, from the Court’s observations that §405(g) generally
requires exhaustion, and moreover from Sanders’ sugges-
tion, see 430 U. S., at 108, that review is not called for
——————
  17 A different question would be presented by a claimant who assert-

edly faltered at an earlier step—e.g., whose request for an ALJ hearing
was dismissed as untimely and who then appealed that determination
to the Appeals Council before seeking judicial review. While such a
claimant would not have received a “hearing” at all, the Court’s prece-
dents also make clear that a hearing is not always required. See supra,
at 5–6. Because such a situation is not before us, we do not address it.
12                  SMITH v. BERRYHILL

                     Opinion of the Court

where a claimant loses on an agency-determined proce-
dural ground that is divorced from the substantive mat-
ters for which a hearing is required. Even if Smith did
receive a hearing on the merits, amicus argues, the con-
clusive determination was not on that basis, and “[i]t
would be unnatural to read the statute as throwing open
the gates to judicial review of any final decision, no matter
how collateral,” just because such a hearing occurred.
Brief for Court-Appointed Amicus Curiae 34.
  We disagree. First, as noted above, the Court’s prece-
dents do not make exhaustion a pure necessity, indicating
instead that while the SSA is empowered to define the
steps claimants must generally take, the SSA is not also
the unreviewable arbiter of whether a claimant has suffi-
ciently complied with those steps. See supra, at 5–6, and
n. 7. Second, the Appeals Council’s dismissal is not mere-
ly collateral; such a dismissal calls an end to a proceeding
in which a substantial factual record has already been
developed and on which considerable resources have al-
ready been expended. See supra, at 10, and n. 16. Accept-
ing amicus’ argument would mean that a claimant could
make it to the end of the SSA’s process and then have
judicial review precluded simply because the Appeals
Council stamped “untimely” on the request, even if that
designation were patently inaccurate. While there may be
contexts in which the law is so unforgiving, this is not one.
See supra, at 9–11.
  Smith’s case, as noted above, is also distinct from Sand-
ers. See supra, at 8. Sanders, after all, involved the SSA’s
denial of a petition for reopening—a second look that the
agency had made available to claimants as a matter of
grace. See 430 U. S., at 101–102, 107–108. But Smith is
not seeking a second look at an already-final denial; he
argues that he was wrongly prevented from continuing to
pursue his primary claim for benefits. That primary
claim, meanwhile, is indeed a matter of statutory entitle-
                    Cite as: 587 U. S. ____ (2019)                  13

                         Opinion of the Court

ment. See §405(b).
   Amicus also emphasizes that the SSA handles a large
volume of claims, such that a decision providing for
greater judicial review could risk a flood of litigation. That
result seems unlikely for a few reasons. First, the number
of Appeals Council untimeliness dismissals is compara-
tively small—something on the order of 2,500 dismissals
out of 160,000 dispositions per year.18 Second, the inter-
pretation that Smith and the Government urge has been
the law since 1983 in the Eleventh Circuit, and the data
there do not bear out amicus’ warning. See Reply Brief for
Respondent 14–15 (collecting statistics). Third, while
amicus flags related contexts that could be informed by
today’s ruling, see Brief for Court-Appointed Amicus
Curiae 36–40, those issues are not before us. We therefore
do not address them other than to reinforce that such
questions must be considered in the light of “the particular
administrative scheme at issue.” See Salfi, 422 U. S., at
765. Today’s decision, therefore, hardly knocks loose a
line of dominoes.
   Finally, amicus argues that the meaning of §405(g) is
ambiguous and that the SSA’s longstanding interpretation
of §405(g)—prior to its changed position during the pen-
dency of this case—is entitled to deference under Chevron
U. S. A. Inc. v. Natural Resources Defense Council, Inc.,
467 U. S. 837 (1984). The Government and Smith main-
tain that the statute unambiguously supports the Gov-
ernment’s new position, and Smith further asserts that
deference is inappropriate where the Government itself
has rejected the interpretation in question in its filings.
   We need not decide whether the statute is unambiguous

——————
  18 See Brief for Respondent 43, n. 17 (number of timeliness dismis-
sals); SSA, Annual Statistical Supplement 2018 (Table 2.F11) (number
of dispositions), https://www.ssa.gov/policy/docs/statcomps/supplement/
2018/2f8-2f11.pdf.
14                   SMITH v. BERRYHILL

                      Opinion of the Court

or what to do with the curious situation of an amicus
curiae seeking deference for an interpretation that the
Government’s briefing rejects. Chevron deference “ ‘is
premised on the theory that a statute’s ambiguity consti-
tutes an implicit delegation from Congress to the agency
to fill in the statutory gaps.’ ” King v. Burwell, 576 U. S.
___, ___ (2015) (slip op., at 8). The scope of judicial review,
meanwhile, is hardly the kind of question that the Court
presumes that Congress implicitly delegated to an agency.
   Indeed, roughly six years after Chevron was decided, the
Court declined to give Chevron deference to the Secretary
of Labor’s interpretation of a federal statute that would
have foreclosed private rights of action under certain
circumstances. See Adams Fruit Co. v. Barrett, 494 U. S.
638, 649–650 (1990). As the Court explained, Congress’
having created “a role for the Department of Labor in
administering the statute” did “not empower the Secretary
to regulate the scope of the judicial power vested by the
statute.” Id., at 650. Rather, “[a]lthough agency determi-
nations within the scope of delegated authority are enti-
tled to deference, it is fundamental ‘that an agency may
not bootstrap itself into an area in which it has no juris-
diction.’ ” Ibid. Here, too, while Congress has empowered
the SSA to create a scheme of administrative exhaustion,
see Sims, 530 U. S., at 106, Congress did not delegate to
the SSA the power to determine “the scope of the judicial
power vested by” §405(g) or to determine conclusively
when its dictates are satisfied. Adams Fruit Co., 494
U. S., at 650. Consequently, having concluded that Smith
and the Government have the better reading of §405(g),
we need go no further.
                            IV
  Although they agree that §405(g) permits judicial review
of the Appeals Council’s dismissal in this case, Smith and
the Government disagree somewhat about the scope of
                     Cite as: 587 U. S. ____ (2019)                    15

                          Opinion of the Court

review on remand.19 Smith argues that if a reviewing
court disagrees with the procedural ground for dismissal, it
can then proceed directly to the merits, while the Govern-
ment argues that the proper step in such a case would be
to remand. We largely agree with the Government.
   To be sure, there would be jurisdiction for a federal
court to proceed to the merits in the way that Smith avers.
For one, as noted above, exhaustion itself is not a jurisdic-
tional prerequisite. See supra, at 5–6. Moreover, §405(g)
states that a reviewing “court shall have power to enter,
upon the pleadings and transcript of the record, a judg-
ment affirming, modifying, or reversing the decision of the
Commissioner of Social Security, with or without remand-
ing the cause for a rehearing”—a broad grant of authority
that reflects the high “degree of direct interaction between
a federal court and an administrative agency” envisioned
by §405(g). Hudson, 490 U. S., at 885. In short, there is
no jurisdictional bar to a court’s reaching the merits.
   Fundamental principles of administrative law, however,
teach that a federal court generally goes astray if it de-
cides a question that has been delegated to an agency if
that agency has not first had a chance to address the
question. See, e.g., INS v. Orlando Ventura, 537 U. S. 12,
16, 18 (2002) (per curiam); ICC v. Locomotive Engineers,
482 U. S. 270, 283 (1987); cf. SEC v. Chenery Corp., 318
U. S. 80, 88 (1943) (“For purposes of affirming no less than
reversing its orders, an appellate court cannot intrude
upon the domain which Congress has exclusively entrusted
to an administrative agency”). The Court’s cases discuss-
ing exhaustion in the Social Security context confirm the
——————
  19 The parties agree, as do we, on the standard of review: abuse of

discretion as to the overall conclusion, and “substantial evidence” “as to
any fact.” See §405(g); see also Brief for Respondent 43–44; Tr. of Oral
Arg. 5; cf. Bowen v. City of New York, 476 U. S. 467, 483 (1986) (“Ordi-
narily, the Secretary has discretion to decide when to waive the ex-
haustion requirement”).
16                     SMITH v. BERRYHILL

                         Opinion of the Court

prudence of applying this general principle here, where
the agency’s final decisionmaker has not had a chance to
address the merits at all.20 See City of New York, 476
U. S., at 485 (“Because of the agency’s expertise in admin-
istering its own regulations, the agency ordinarily should
be given the opportunity to review application of those
regulations to a particular factual context”); Salfi, 422
U. S., at 765 (explaining that exhaustion serves to “pre-
ven[t] premature interference with agency processes” and
to give the agency “an opportunity to correct its own er-
rors,” “to afford the parties and the courts the benefit of its
experience and expertise,” and to produce “a record which
is adequate for judicial review”). Accordingly, in an ordi-
nary case, a court should restrict its review to the proce-
dural ground that was the basis for the Appeals Council
dismissal and (if necessary) allow the agency to address
any residual substantive questions in the first instance.21
                             V
   We hold that where the SSA’s Appeals Council has
dismissed a request for review as untimely after a claim-
ant has obtained a hearing from an ALJ on the merits,
that dismissal qualifies as a “final decision . . . made after
a hearing” within the meaning of §405(g). The judgment
of the United States Court of Appeals for the Sixth Circuit
is therefore reversed, and the case is remanded for further
proceedings consistent with this opinion.
                                             It is so ordered.
——————
  20 We make no statement, by contrast, regarding the applicability of

this line of cases to situations in which the Appeals Council has had a
chance to address the merits. Cf. Sims v. Apfel, 530 U. S. 103, 110–112
(2000) (plurality opinion) (discussing why the inquisitorial nature
of SSA proceedings counsels against imposing an issue-exhaustion
requirement).
  21 By the same token, remand may be forgone in rarer cases, such as

where the Government joins the claimant in asking the court to reach
the merits or where remand would serve no meaningful purpose.